Title: From Alexander Hamilton to James McHenry, 18 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. May 18th. 1800
          
          I send you the enclosed letter from Lt. Peyton and recommend as he has made the rect offer a condtn of continuance in service that his resignation be accepted—
          I would thank you to inform me and Major Cass who is at Wilmington of the decision in the case as soon as possible of the decision in the case.
        